     Case
      Case5:19-cv-01517-PSG-SP
           5:19-cv-01517-PSG-SP Document
                                 Document32-1 Filed11/19/20
                                          35 Filed  11/18/20 Page
                                                              Page11ofof88 Page
                                                                            PageID
                                                                                 ID#:274
                                                                                    #:246




1      DONALD W. SEARLES (Cal. Bar No. 135705)
       Email: searlesd@sec.gov
2      M. LANCE JASPER (Cal. Bar No. 244516)
       Email: jasperml@sec.gov                                 11/19/2020
3
       Attorneys for Plaintiff
4      Securities and Exchange Commission
       Michele Wein Layne, Regional Director
5      Alka N. Patel, Associate Regional Director
       Amy J. Longo, Regional Trial Counsel
6      444 S. Flower Street, Suite 900
       Los Angeles, California 90071
7      Telephone: (323) 965-3998
       Facsimile: (213) 443-1904
8
                             UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
12       SECURITIES AND EXCHANGE                    Case No. CV 5:19-CV-01517 -PSG
         COMMISSION,
13                                                  [PROPOSED] FINAL JUDGMENT AS
                     Plaintiff,                     TO DEFENDANT DESERT
14                                                  STRATEGIC EQUITY, LLC
               vs.
15
         CRAIG RUMBAUGH,
16       RUMBAUGH FINANCIAL, INC,
17       AND DESERT STRATEGIC
         EQUITY, LLC,
18
                     Defendants.
19
20
21
22
23
24
25
26
27
28
     Case
      Case5:19-cv-01517-PSG-SP
           5:19-cv-01517-PSG-SP Document
                                 Document32-1 Filed11/19/20
                                          35 Filed  11/18/20 Page
                                                              Page22ofof88 Page
                                                                            PageID
                                                                                 ID#:275
                                                                                    #:247




1            The Securities and Exchange Commission having filed a Complaint and
2      Defendant Desert Strategic Equity, LLC having entered a general appearance;
3      consented to the Court’s jurisdiction over Defendant and the subject matter of this
4      action; consented to entry of this Final Judgment without admitting or denying the
5      allegations of the Complaint (except as to jurisdiction and except as otherwise
6      provided herein in paragraph VII); waived findings of fact and conclusions of law;
7      and waived any right to appeal from this Final Judgment:
8                                              I.
9            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendant is
10     permanently restrained and enjoined from violating Sections 206(1) and (2) of the
11     Advisers Act [15 U.S.C. §§ 80b-6(1) & 80b-6(2)], by directly or indirectly:
12           1.     employing any device, scheme or artifice to defraud any client or
13     prospective client; and
14           2.     engaging in any transaction, practice, or course of business which
15     operates or would operate as a fraud or deceit upon any client or prospective client;
16           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
17     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
18     binds the following who receive actual notice of this l Judgment by personal service
19     or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
20     and (b) other persons in active concert or participation with Defendant or with anyone
21     described in (a).
22                                                  II.
23           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
24     Defendant is permanently restrained and enjoined from violating Section 17(a) of the
25     Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
26     of any security by the use of any means or instruments of transportation or
27     communication in interstate commerce or by use of the mails, directly or indirectly:
28           (a)    to employ any device, scheme, or artifice to defraud;

                                                          1
     Case
      Case5:19-cv-01517-PSG-SP
           5:19-cv-01517-PSG-SP Document
                                 Document32-1 Filed11/19/20
                                          35 Filed  11/18/20 Page
                                                              Page33ofof88 Page
                                                                            PageID
                                                                                 ID#:276
                                                                                    #:248




1            (b)       to obtain money or property by means of any untrue statement of a
2                      material fact or any omission of a material fact necessary in order to
3                      make the statements made, in light of the circumstances under which
4                      they were made, not misleading; or
5            (c)       to engage in any transaction, practice, or course of business which
6                      operates or would operate as a fraud or deceit upon the purchaser.
7            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
8      provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
9      binds the following who receive actual notice of this Final Judgment by personal
10     service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
11     attorneys; and (b) other persons in active concert or participation with Defendant or
12     with anyone described in (a).
13                                                  III.
14           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
15     permanently restrained and enjoined from violating, directly or indirectly, Section
16     10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
17     78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
18     any means or instrumentality of interstate commerce, or of the mails, or of any
19     facility of any national securities exchange, in connection with the purchase or sale of
20     any security:
21           (a)       to employ any device, scheme, or artifice to defraud;
22           (b)       to make any untrue statement of a material fact or to omit to state a
23                     material fact necessary in order to make the statements made, in the light
24                     of the circumstances under which they were made, not misleading; or
25           (c)       to engage in any act, practice, or course of business which operates or
26                     would operate as a fraud or deceit upon any person.
27           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
28     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

                                                           2
     Case
      Case5:19-cv-01517-PSG-SP
           5:19-cv-01517-PSG-SP Document
                                 Document32-1 Filed11/19/20
                                          35 Filed  11/18/20 Page
                                                              Page44ofof88 Page
                                                                            PageID
                                                                                 ID#:277
                                                                                    #:249




1      binds the following who receive actual notice of this Final Judgment by personal
2      service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
3      attorneys; and (b) other persons in active concert or participation with Defendant or
4      with anyone described in (a).
5                                                IV.
6            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
7      and his agents, servants, employees, attorneys, and all persons in active concert or
8      participation with them who receive actual notice of this Judgment by personal
9      service or otherwise are permanently restrained and enjoined from violating, directly
10     or indirectly, Section 15(a) of the Exchange Act, 15 U.S.C. § 78o(a), which makes it
11     unlawful for any broker or dealer which is either a person other than a natural person
12     or a natural person, to make use of the mails or any means or instrumentality of
13     interstate commerce to effect any transactions in, or to induce or attempt to induce the
14     purchase or sale of, any security (other than an exempted security or commercial
15     paper, bankers' acceptances, or commercial bills) unless such broker or dealer is
16     registered in accordance with Section 15(b) of the Exchange Act, 15 U.S.C. § 78o(b).
17                                               V.
18           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
19     Defendant is liable, jointly and severally with Defendants Craig Rumbaugh and
20     Rumbaugh Financial, Inc., for disgorgement of $676,000, representing profits gained
21     as a result of the conduct alleged in the Complaint, together with prejudgment interest
22     thereon in the amount of $137,808.31, for a total of $813,808.31. Defendant shall
23     satisfy this obligation by paying $813,808.31 to the Securities and Exchange
24     Commission within 14 days after entry of final judgment.
25           Defendant may transmit payment electronically to the Commission, which will
26     provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
27     be made directly from a bank account via Pay.gov through the SEC website at
28     http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified

                                                       3
     Case
      Case5:19-cv-01517-PSG-SP
           5:19-cv-01517-PSG-SP Document
                                 Document32-1 Filed11/19/20
                                          35 Filed  11/18/20 Page
                                                              Page55ofof88 Page
                                                                            PageID
                                                                                 ID#:278
                                                                                    #:250




1      check, bank cashier’s check, or United States postal money order payable to the
2      Securities and Exchange Commission, which shall be delivered or mailed to
3
              Enterprise Services Center
4             Accounts Receivable Branch
              6500 South MacArthur Boulevard
5             Oklahoma City, OK 73169
6      and shall be accompanied by a letter identifying the case title, civil action number,
7      and name of this Court; [Defendant’s name] as a defendant in this action; and
8      specifying that payment is made pursuant to this Final Judgment.
9             Defendant shall simultaneously transmit photocopies of evidence of payment
10     and case identifying information to the Commission’s counsel in this action. By
11     making this payment, Defendant relinquishes all legal and equitable right, title, and
12     interest in such funds and no part of the funds shall be returned to Defendant.
13            The Commission shall hold the funds (collectively, the “Fund”) and may
14     propose a plan to distribute the Fund subject to the Court’s approval. The Court shall
15     retain jurisdiction over the administration of any distribution of the Fund. If the
16     Commission staff determines that the Fund will not be distributed, the Commission
17     shall send the funds paid pursuant to this Final Judgment to the United States
18     Treasury.
19            The Commission may enforce the Court’s judgment for disgorgement and
20     prejudgment interest by moving for civil contempt (and/or through other collection
21     procedures authorized by law) at any time after 14 days following entry of this Final
22     Judgment]. Defendant shall pay post judgment interest on any delinquent amounts
23     pursuant to 28 U.S.C. § 1961.
24                                                 VI.
25            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
26     Consent is incorporated herein with the same force and effect as if fully set forth
27     herein, and that Defendant shall comply with all of the undertakings and agreements
28     set forth therein.

                                                      4
     Case
      Case5:19-cv-01517-PSG-SP
           5:19-cv-01517-PSG-SP Document
                                 Document32-1 Filed11/19/20
                                          35 Filed  11/18/20 Page
                                                              Page66ofof88 Page
                                                                            PageID
                                                                                 ID#:279
                                                                                    #:251




1                                                   VII.
2            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
3      purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
4      11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
5      and further, any debt for disgorgement, prejudgment interest, civil penalty or other
6      amounts due by Defendant under this Final Judgment or any other judgment, order,
7      consent order, decree or settlement agreement entered in connection with this
8      proceeding, is a debt for the violation by Defendant of the federal securities laws or
9      any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
10     the Bankruptcy Code, 11 U.S.C. §523(a)(19).
11                                                  VIII.
12           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
13     shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
14     Final Judgment.
15                                                  IX.
16           There being no just reason for delay, pursuant to Rule 54(b) of the Federal
17     Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
18     and without further notice.
19
20               11/19/2020
         Dated: ________________
21                                                     ________________________________
22                                                     UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28

                                                      5
     Case
      Case5:19-cv-01517-PSG-SP
           5:19-cv-01517-PSG-SP Document
                                 Document32-1 Filed11/19/20
                                          35 Filed  11/18/20 Page
                                                              Page77ofof88 Page
                                                                            PageID
                                                                                 ID#:280
                                                                                    #:252




1                                     PROOF OF SERVICE
2      I am over the age of 18 years and not a party to this action. My business address is:
3            U.S. SECURITIES AND EXCHANGE COMMISSION,
             444 S. Flower Street, Suite 900, Los Angeles, California 90071
4            Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5      On November 18, 2020, I caused to be served the document entitled [PROPOSED]
       FINAL JUDGMENT AS TO DEFENDANT DESERT STRATEGIC EQUITY,
6      LLC on all the parties to this action addressed as stated on the attached service list:
7      ‫܆‬      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
       collection and mailing today following ordinary business practices. I am readily
8      familiar with this agency’s practice for collection and processing of correspondence
       for mailing; such correspondence would be deposited with the U.S. Postal Service on
9      the same day in the ordinary course of business.
10           ‫܆‬      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
       which I personally deposited with the U.S. Postal Service. Each such envelope was
11     deposited with the U.S. Postal Service at Los Angeles, California, with first class
       postage thereon fully prepaid.
12
             ‫܆‬     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
13     regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
       Angeles, California, with Express Mail postage paid.
14
       ‫܆‬      HAND DELIVERY: I caused to be hand delivered each such envelope to the
15     office of the addressee as stated on the attached service list.
16     ‫܆‬     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
       by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
17     deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
       Los Angeles, California.
18
       ‫܆‬      ELECTRONIC MAIL: By transmitting the document by electronic mail to
19     the electronic mail address as stated on the attached service list.
20     ‫܈‬    E-FILING: By causing the document to be electronically filed via the Court’s
       CM/ECF system, which effects electronic service on counsel who are registered with
21     the CM/ECF system.
22     ‫܆‬     FAX: By transmitting the document by facsimile transmission. The
       transmission was reported as complete and without error.
23
             I declare under penalty of perjury that the foregoing is true and correct.
24
25      Date: November 18, 2020                     /s/ Sarah Mitchell

26                                                 Sarah Mitchell

27
28

                                                      1
     Case
      Case5:19-cv-01517-PSG-SP
           5:19-cv-01517-PSG-SP Document
                                 Document32-1 Filed11/19/20
                                          35 Filed  11/18/20 Page
                                                              Page88ofof88 Page
                                                                            PageID
                                                                                 ID#:281
                                                                                    #:253




1                                  SEC v. Rumbaugh, et al.
                 United States District Court—Central District of California
2                              Case No. 5:19-cv-01517-PSG-SP
3                                      SERVICE LIST
4
5                  Julie E. Kamps, Esq. (via ECF)
                   1600 Dove Street, Suite 250
6                  Newport Beach, CA 92660
                   kamps@wpcfs.com
7                  Counsel for Defendants Craig Rumbaugh, Rumbaugh Financial, Inc.,
                   and Desert Strategic Equity, LLC
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
